Per Curiam.
On or about February 25, 1937, the respondent collected a fee of $225 in a matter in which he was associated with another attorney who was entitled to a portion of the fee. He did not notify the attorney of said collection, but after the latter learned of it, agreed with him that he should receive $100 of the fee. Thereafter, in response to repeated requests that the matter be adjusted, the respondent paid $50 to the attorney. He failed to pay the balance until after the matter was brought before the Bar Association. Apparently he had hoped to reach an adjustment in connection with another matter in which he was doing some work for the attorney. The respondent admitted his misconduct in the premises but pleaded that it was due to his financial distress.
For his conduct in the premises the respondent should be severely censured.
Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.
Respondent severely censured.